Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Claim 1: the phrase “a combination of the magnetic viscous fluid and the magnetic-field generator causing a first feeling to an operator performing the input operation”, is not described in the specification.
Claim 2: the phrase “wherein the contact part contacts the cam of the second part and generates the second feeling when the first part and the second part move relative to each other based on a predetermined shape of the cam” is not described in the specification.
Appropriate correction is required.
Applicant reply states that the previous objection are moot since the claimed “fist feeling and second felling generator have been removed.  However the claims still mention first feeling and second feeling and as such the objections still stand.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the input device comprising contact part that is provided in the first part; a cam that is provided in the second part; and an elastic part positioned to elastically bias the contact part against the cam; wherein the contact part contacts the cam of the second part and generates the second feeling when the first part and the second part move relative to each other based on a predetermined shape of the cam.  
Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 
In the REMARKS:
Page 2, Applicant argued that “Washino fails to teach or suggest the cam that is provided in the second part; and an elastic part positioned to elastically bias the contact part against the cam; wherein the contact part contacts the cam of the second part and generates the second feeling when the first part and the second part move relative to each other based on a predetermined shape of the cam”.

This argument is not found to be persuasive, because the phrase “wherein the contact part contacts the cam of the second part and generates the second feeling when the first part and the second part move relative to each other based on a predetermined shape of the cam” are not described in the specification.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 11, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837